I, C. Matthew Smith and P. H. Glatfelter Company, (hereinafter “Glatfelter” or
“Company”), hereby enter into this Severance Agreement and General Release
(hereinafter “Agreement” or “Agreement and General Release”) dated January 31,
2005 concerning my termination of employment with Glatfelter. I agree to the
terms of this Agreement on behalf of myself, and my heirs, estate, executors,
administrators, successors, and assigns. Glatfelter enters into this Agreement
on behalf of P. H. Glatfelter Company, d/b/a Glatfelter, and its directors,
officers, agents, employees, and insurers, and its respective past, present, and
future parents, affiliated companies, subsidiaries, successors, and assigns (the
“Releasees”). Glatfelter and I have agreed to the following terms to resolve,
settle and terminate any dispute or claim we may have about my employment with
Glatfelter, including but not limited to my departure therefrom:

The “Termination Date” as used herein, and as it relates to my departure from
employment with the Company, shall be January 31, 2005.

If I accept this offer by signing this Agreement and General Release, Glatfelter
shall make the following payments and provide the following benefits, provided
that I abide by the terms and conditions hereof:

(a) Severance Pay: The Company will pay me 52 weeks pay (hereinafter “Severance
Period”), less applicable withholdings, in accordance with the Company’s regular
payroll practices. Payments begin February 1, 2005 and will continue for 52
consecutive weeks.

(b) Healthcare Benefits:

(i) If I accept this offer, and elect to continue health and dental benefits
under COBRA, the Company will bridge the difference between my regular medical
benefit premium, (the “employee portion”), and the full COBRA payment, for a
minimum of 2 months and a maximum of the length of the severance period. The
employee portion will either be deducted from my severance payments, or I may be
billed appropriately. This COBRA “bridge” benefit will cease if I become
eligible for reasonably equivalent healthcare benefits at the employer’s expense
with a new employer during the Severance Period. I understand that after the end
of my Severance Period (or such earlier date as of which this COBRA “bridge”
benefit shall cease), I will be responsible for the full cost of COBRA coverage.

(ii) If I accept this offer and elect to receive “bridge” payments by the
Company for continued health and dental benefits under COBRA, I am hereby
waiving any and all rights or entitlements I may have to future benefits under
the Company’s retiree medical plan. I will be presumed to have elected to
receive “bridge” payments unless I specifically request in writing upon the
acceptance of this offer that the Company not make such payments. I understand
that the Company reserves its rights to modify, amend or terminate retiree
medical benefits at any time. Therefore, I understand that I am not guaranteed
any future retiree medical benefits, even if I opt out of “bridge” payments
under this offer.

(c) Outplacement Assistance: The Company will provide an outplacement services
package, which will be arranged for and paid by the Company. Quinlivan and
Company will provide the outplacement services. The Company also will provide a
mutually agreed upon letter of reference if requested. All such requests for
references must be directed to either the Chief Financial Officer or the
Director of Corporate Human Resources & Global Compensation & Benefits.

(d) Executive Stock Options: With respect to Company stock options which have
been granted to me under the terms of the Company’s 1992 Key Employee Long-Term
Incentive Plan (“the LTIP”), and for which my right to exercise is vested
immediately prior to my Termination Date, the Compensation Committee of the
Board will act, pursuant to its authority under the Section 6.4(j) of the LTIP,
to extend the post-termination exercise period for such vested stock options to
March 21, 2006, but not beyond the expiration of the stated term of the
applicable stock option.

(e) Restricted Stock Awards & Performance Cash Plan. With respect to Company
Restricted Stock Awards and Performance Cash Plan granted to me under the LTIP
in 2000, 2001, and 2002, the performance periods for which end December 31,
2004, December 31, 2005, and December 31, 2005, respectively, I understand that
the Compensation Committee must determine whether the corporate performance
goals for the Award have or will be satisfied, and that if such performance
goals for a performance period are determined not to be satisfied, then my
Restricted Stock Award and Performance Cash Plan with respect to that
performance period will not be paid. The Compensation Committee will act,
pursuant to its authority under Section 7.2(f) of the LTIP, to waive the
requirement that I remain employed during the performance period with respect to
my 2002 Restricted Stock Award and Performance Cash Plan. In the event that,
following the close of the applicable performance period and the certification
by the Compensation Committee that the performance goals specified in the
Restricted Stock Award Certificate(s) and Performance Cash Plan and all other
material terms of the award have been satisfied, the Company shall transfer to
me, as soon as practicable following the Compensation Committee’s certification
as aforesaid, shares of Company common stock (less applicable withholding) equal
to the number of shares specified in the applicable Restricted Stock Award
Certificate multiplied by a fraction, the denominator of which is the number of
whole calendar months in the performance period and the numerator of which is
the number of whole calendar months during the performance period that I was
actively employed by the Company prior to the Termination Date. The Company will
also pay the Performance Cash Plan amount upon certification by the Compensation
Committee that the performance goals specified under the Plan and all other
material terms of the Plan have been satisfied. Such transfer may be modified or
delayed as necessary to comply with federal tax rules relating to deferred
compensation. If the Company makes a payment to holders of Restricted Stock
Awards or Performance Cash Plan in lieu of or on account of the performance
periods ending December 31, 2004 or December 31, 2005, I will be included among
the participants who receive such payments as if my employment had not been
terminated.

(f) Long-term Disability. I will remain eligible for coverage under the
Company’s long-term disability plan, with respect to a qualifying illness or
injury I may suffer during the Severance Period, but before the date I become
covered under the long-term disability plan or arrangement with a new employer.
I understand that the Company reserves the right to modify, amend or terminate
its program of long-term disability benefits at any time and will inform me if
they do so.

(g) Employee Assistance Plan: The Employee Assistance Program will be extended
beyond my Termination Date, and will include a maximum of three (3) sessions
during the Severance Period.

(h) Vacation: If I accept this offer, the Company will pay my unused and
remaining vacation entitlement of 5 weeks for the year 2005. Said payment will
be processed February 28, 2005.

(i) The Company will permit me to retain and use my Company-issued computer and
cell phone throughout the Severance Period.

(j) The Company will reimburse me for reasonable out-of-pocket business expenses
incurred at the Company’s request and on its behalf through the Severance
Period.

(k) If I reasonably determine that I am eligible for unemployment compensation
and make a claim for such compensation, the Company will not oppose (and will
cooperate in) that claim.

(l) The Company will reimburse me for (or pay on my behalf) the reasonable costs
of legal counsel of my choosing in connection with my termination of employment
and this Agreement.

3. Even if I do not accept this offer and sign this Agreement and General
Release:

(a) The Company will pay me any and all bonuses, incentives, and/or commissions
that were earned in the year preceding my termination, but are still due as of
the Termination Date.

(b) The Company will pay me all compensation and benefits on account of my
employment prior to my termination date, including 401(k) matching contributions
and pension credit for the portion of 2005 during which I was an employee. I
understand that Employee 401(k) contributions and any matching employer 401
(k) contributions cease as of my employment termination date, regardless of
whether I accept this offer.

(c) Further, regardless of whether I accept this offer, I understand that I will
receive a COBRA notice regarding continuation of healthcare benefits, under
which I may continue health AND dental insurance benefits for up to 18 months.
My election of COBRA coverage is subject to Section 2(b).

(d) I will be eligible for payment of the Final Average Compensation Pension
subject to the terms and conditions of the Company’s Supplemental Executive
Retirement Plan (the “SERP”). I understand that the terms of the SERP may be
modified to conform to the requirements of section 409A of the Internal Revenue
Code.

4. The payments and promises by the Company set forth in this Agreement are in
full satisfaction of all bonus pay, profit-sharing, stock options, relocation
expenses, termination benefits, statutory entitlements or other compensation to
which I may be entitled by virtue of my employment with Glatfelter or separation
therefrom. I understand that the payments and benefits outlined in paragraph 2
(a)-(l) above are in addition to any other payment or benefit to which I
otherwise may be entitled under any of Glatfelter’s benefit plans and are
valuable benefits that I would not be otherwise be entitled to if I do not
accept this offer.

5. In consideration for the payments and benefits which Glatfelter will provide
to me under Paragraph 2 (a)-(l) above, on behalf of myself and my heirs, estate,
executors, administrators, successors, and assigns, I knowingly and voluntarily
release and agree to forever hold harmless Glatfelter and its directors,
officers, agents, employees, insurers, affiliated companies, subsidiaries,
successors and assigns (the “Releasees”) from all actions, causes of action,
claims, disputes, judgments, obligations, damages, and liabilities from any and
all known and unknown claims, which I, my heirs, executors, administrators and
assigns may presently have, including, but not limited to:

(a) Any claim relating to my employment with Glatfelter or lack of employment
with Glatfelter, including but not limited to, my employment termination and any
Glatfelter actions which led to that termination;

(b) Any claims of discrimination, harassment or retaliation, whether based on
race, color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin or any other legally-protected class;

(c) Any allegation, claim or violation arising under:

Title VII of the Civil Rights Act of 1964, as amended; Section 1981 of the Civil
Rights Act of 1866; the Americans with Disabilities Act (“ADA”); the Employee
Retirement Income Security Act of 1974, (“ERISA”); the federal Fair Labor
Standards Act, including the Equal Pay Act; the Age Discrimination in Employment
Act of 1967, (the “ADEA”); the Family and Medical Leave Act of 1993 (the
“FMLA”); the Worker Adjustment and Retraining Notification Act (“WARN”); the Act
pertaining to the Employment and Reemployment Rights of Members of the Uniformed
Services, (“USERRA”); the Immigration Reform and Control Act, the Occupational
Safety and Health Act; the National Labor Relations Act; the Pennsylvania Human
Relations Act, and all regulations pertaining to the above statutes, as any of
the foregoing may have been amended; as well as any and all other tort,
contract, or statutory claims, and claims for wrongful misdoings related to my
employment, including but not limited to the termination of that employment;
and/or claims for attorney’s fees, punitive, compensatory and liquidated
damages, expenses or costs;

(d) Any claim for attorneys’ fees, including litigation expenses or costs; and

(e) In addition, I understand that nothing in this Agreement shall be construed
to prohibit me from engaging in any activity that is protected by the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A. However, I hereby waive and release any
claim that I may currently have for retaliation under the Sarbanes-Oxley Act.



  6.   I understand and agree that this Agreement and General Release extends to
every claim, known or unknown, suspected or unsuspected, past or present, other
than workers’ compensation or unemployment compensation claims, or claims for
any accrued benefit under the terms of any employee benefit plan within the
meaning of ERISA maintained by Glatfelter, except that it will apply to any
severance benefits that might otherwise be payable outside of this Agreement.



  7.   I release and discharge Releasees not only from any and all such claims
and causes of action which I could make on my own behalf, but also those that
may or could be brought by any person or organization on my behalf, and I
specifically waive any right to become and promise not to become a member of any
class in any proceeding or case in which any such claim or cause of action
against Releasees may arise, in whole or in part, from any event which occurred
on or before the date I execute this Agreement and General Release.



  8.   I represent and warrant that I have not filed any charges, complaints,
claims or actions against the Company or any of the other Releasees, based on
any event that took place on or before the date I execute this Agreement and
General Release. I further represent that I have not previously assigned or
transferred or purported to have assigned or transferred to any person or
entity, any claim released by me under the Agreement and General Release.



  9.   The release and waiver set forth in this Agreement and General Release
does not prohibit me from filing an administrative charge of alleged
discrimination with the Equal Employment Opportunity Commission. However, I
waive any right to monetary or other recovery should any federal, state or local
administrative agency pursue any claim on my behalf relating in any way to my
employment with the Company, to my separation from employment with the Company,
or to any of the claims that are otherwise subject to the release and waiver of
claims set forth in this Agreement and General Release.



  10.   I represent that I am not aware of any facts that would support any
claim of discrimination or other unlawful conduct by any other current or former
employee of the Company against the Company or any of the other Releasees.



  11.   I represent and warrant that by my termination date I will have
delivered to the Company all Company documents, keys, credit cards, equipment
and other materials acquired during the course of my employment with Glatfelter,
except as otherwise provided by this Agreement or by the Company’s permission. I
further agree that I will not make use of or disclose to anyone, without the
prior written consent of the Company, any nonpublic information or documents
concerning or related to the Company, whether confidential or not, that I have
acquired to date.

In addition, I will not discuss the Company’s business, prospects, methods of
operation, or other similar topics with anyone other than the Officers or
members of the Board of Directors of the Company and I will not engage in any
activities or make any statements that may disparage or reflect negatively on
the Company, its officers, directors or shareholders. This provision shall
include, but not be limited to, Internet postings under an alias, as well as
anonymous media contacts.

Other than the fact of my termination, I will keep the terms and conditions of
this Agreement, and any related agreements, and all matters concerning them
confidential, except that I may reveal the terms and conditions of this
Agreement and any subsequent agreements to my immediate family, my attorney
and/or financial advisor, if any, so long as they first agree not to disclose
the information to anyone else.

12. I agree to cooperate with any reasonable request of the Company to
participate in the preparation for, response to, prosecution of and/or defense
of any pending, and actual, or threatened litigation involving the Company. The
Company understands and agrees that the reasonableness of its requests may be
affected by commitments to conduct a search or my commitments to another
employer, and that such commitments may limit my ability to devote significant
amounts of time to the assistance of the Company as aforesaid. It is my, and the
Company’s, intent that my cooperation will be requested, and undertaken, in good
faith with due regard both to the Company’s reasonable expectations and my other
commitments. Should the parties determine that such requests extend beyond 40
hours in the aggregate, the parties agree to review the time requirements and
compensation associated with these requests. The Company will reimburse me for
all reasonable out –of- pocket expenses that I may incur as a result of such
cooperation.

13. This Agreement is the entire agreement between Glatfelter and me on any
matter relating to my employment with Glatfelter, including but not limited to
the termination of that employment. It supersedes all other agreements between
Glatfelter and me, other than any Employee’s Agreement executed at the
commencement of my employment, which shall remain in full force and effect to
the extent that it is not inconsistent with the terms herein. In the event of an
inconsistency, the terms herein shall prevail. No other consideration,
agreement, plan, representation, oral statement, understanding, or course of
conduct not expressly set forth in this Agreement should be implied or is
binding. I expressly state that I am not relying upon any other agreement, plan,
representation, statement, omission, understanding or course of conduct not
expressly set forth herein. I understand and agree that neither Glatfelter nor I
shall at any time or for any purpose construe this Agreement as an admission of
any liability or wrongdoing.

14. I agree that if any provision of this Agreement and General Release is or
shall be declared invalid or unenforceable by a court of competent jurisdiction,
then such provision will be modified only to the extent necessary to cure such
invalidity and with a view to enforcing the parties’ intention as set forth in
this Agreement and General Release to the extent permissible and the remaining
provisions of this Agreement and General Release shall not be affected thereby
and shall remain in full force and effect. This Agreement and Release shall be
governed by Pennsylvania law, without giving effect to the principles of
conflicts of law under Pennsylvania law, and jurisdiction and venue shall be
proper in any state or federal court covering York County, Pennsylvania.

15. If any suit is brought relating to this Agreement or any breach of it,
either by me or by Glatfelter, the prevailing party in such suit shall be
entitled to reimbursement for reasonable costs, expenses and attorneys’ fees
incurred by it in such suit, as well as any and all other remedies, including
injunctive relief. Glatfelter shall be entitled to seek preliminary injunctive
relief, without requirement for posting a bond, to enforce the terms of this
Agreement. I also understand and agree that, if the Company asserts that I have
violated the terms and conditions of this Agreement, the Company shall notify me
of the alleged violation and afford me the reasonable opportunity to cure the
alleged violation before taking any further action to enforce its rights under
this Agreement.

16. This Agreement and Release may not be amended except by a written agreement
that has been executed by me and by an officer of Glatfelter on behalf of
Glatfelter.

17. I acknowledge that I carefully have read and understand the provisions of
this Agreement and General Release and that I have twenty-one (21) days from the
date I receive a copy of the Agreement and General Release to consider entering
into this Agreement and General Release and accepting the benefits described in
paragraph 2 hereof. If I sign and return this Agreement and General Release, to
[the Director of Corporate Human Resources] before the end of the twenty-one
(21) day period, I acknowledge that I will have voluntarily waived my right to
consider the Agreement and General Release for the full twenty-one (21) days.

18. I understand that the effective date of this Agreement shall be my last date
of active employment with the Company, but that I shall not be entitled to
receive any payments or benefits under Section 2(a)-(l) until the normal payroll
period following my execution and return of this Agreement and General Release
to the Company, and the expiration of the revocation period described in
paragraph 21.

19. I also acknowledge that Glatfelter has advised me in writing to consult with
an attorney of my own choosing with regard to entering into this Agreement. I
have executed this Agreement voluntarily and with full knowledge of its
significance, meaning, and binding effect.

20. I acknowledge that my decision to sign this Agreement and General Release
has not been influenced in any way by fraud, duress, coercion, mistake or
misleading information and that I have not relied upon any information except
what is set forth in this Agreement and General Release.

21. I acknowledge that I may revoke this Agreement and General Release within
seven (7) days of my execution of this document by submitting a written notice
of my revocation to [the Director of Corporate Human Resources]. I also
understand that this Agreement and General Release shall not become effective or
enforceable until the expiration of that seven (7) day period.

1

INTENDING TO BE LEGALLY BOUND HEREBY, __C. Matthew Smith_     , has executed
this Agreement and General Release, as of the date indicated below, consisting
of seven (7) pages.

Signed:      /s/ C. Matthew Smith      For the Company:_/s/ William T.
Yanavitch     

Date:      1/31/05          Date:      1/31/05     

2